O’Malley, J.
This submission of controversy presents generally the question as to whether plaintiff has made a valid revocation of a trust agreement pursuant to section 23 of the Personal Property Law. More specifically we are called upon to decide whether plaintiff, as settlor, after setting up a life trust for her own benefit, retained a reversion or created a remainder in others; and if a remainder was created, whether all those beneficially interested have consented to the revocation.
Under date of January 21, 1924, the plaintiff created a trust, making the defendant’s predecessor the trustee. At the tune the trust was made the plaintiff was, and still is, domiciled within this State. The trust property was, and still is. personalty and has at all times-beejLPhysically located within this State. The defendant is a domestic corporation.
Under the terms of the agreement the income from the trust was to be paid to the plaintiff during her lifetime. Upon her death the principal was to go “ to such person or persons as may be specifically appointed to receive the same by last will and testament of the Settlor, duly executed by her and subsequently duly admitted to probate, or if, no such specific appointment be so made, *382to the residuary legatee or legatees named by such Last Will and Testament of the Settlor and in default of such specific appointment, or residuary disposition, to the person or person Ywhowoiil rl have been entitled to take the same if the Settlor hadMAao^died, o,wning and possessed of the Trust Property, a resident of the State of New York and intestate, in the same proportions, if to several persons, in which such property, in that case, would have been received by and distributed among them.”
The revocation delivered, to the defendant on February 20, 1936, was executed by plaintiff as settlor and to it were attached consents of her husband and brother, persons who, if she had died on such date intestate a resident of this State, would have taken her estate.
Whether the settlor made a gift of a remainder or merely created a reversion presents a question of intention as expressed in the instrument creating the trust. (Whittemore v. Equitable Trust Co., 250 N. Y. 298, 302,303.)
In the instrument before us we are of opinion that there is a clearly expressed intention on the part of the settlor to reserve the balance of the interest in the property in herself after the life estate. Section 39 of the Real Property Law defines a reversion as “ the residue of an estate left in the grantor or his heirs, or in the heirs of a testator, commencing in possession on the determination of one or more particular estates granted or devised.” It is also provided by section 102 of the Real Property Law: “ Interest remaining in grantor of express trust. Where an express trust is created, every legal estate and interest not embraced in the trust, and not otherwise disposed of, shall remain in or revert to, the person creating the trust or Ms heirs.”
These sections apply though the corpus of the fund here is personalty and not realty. (Pers. Prop. Law, §11; National Park Bank v. Billings, 144 App. Div. 536, 541; affd. on opinion below, 203 N. Y. 556.)
Had the settlor herein merely created the life estate for her own benefit and made no further provision, the balance of the estate at her death would have been part of her estate and passed by her last will and testament or under the laws relating to intestacy. (Pomroy v. Hincks, 180 N. Y. 73; Nearpass v. Newman, 106 id. 47.)
Here, the words of limitation respecting the disunsition-of-the balance after the cessation of the life-nstat,^merely provide for the same disposition a,s would have occurred had the wordsmot been used. The settlor directed thát the the estate was to go (1) to a specific appomtee in her will; or (2) to pass under *383the residuary clause therein; or (3) according to the laws of this State relating to intestacy.
This evinces an intention to reserve in the settlor the balance of her estate after tho cessation of the_beneficial life_estate. There was thus created not a remainder, but a limitation or a reversion. (Doctor v. Hughes, 225 N. Y. 305; Livingston v. Ward, 247 id. 97; Cruger v. Union Trust Co., 173 App. Div. 797.)
The plaintiff, therefore, is the sole person beneficially interested and her consent alone was necessary to revoke the trust agreement. (Berlenbach v. Chemical Bank & Trust Co., 235 App. Div. 170; affd., 260 N. Y. 539; Schoellkopf v. Marine Trust Co., 267 id. 358, 363.)
It follows, therefore, that judgment should be directed in favor of the plaintiff, but without costs.
Martin, P. J., McAvoy and Dore, JJ., concur; Untermyer, J., dissents and votes to direct judgment for defendant.